Exhibit 99.1 Internap Reports Fourth Quarter and Full-Year 2012 Financial Results ● Highest annual and quarterly revenue, segment profit1 and Adjusted EBITDA2 in the history of the company; ● 2012 revenue of $273.6 million, fourth quarter revenue of $69.7 million; ● 2012 segment profit of $142.6 million, fourth quarter segment profit of $36.2 million; ● 2012 Adjusted EBITDA of $51.9 million, fourth quarter Adjusted EBITDA of $15.0 million; ● 26,000 net sellable square feet of premium, company-controlled data center space deployed in 2012. ATLANTA, GA – (February 21, 2013) Internap Network Services Corporation (NASDAQ: INAP), a provider of intelligent IT Infrastructure services, today announced financial results for the fourth quarter and full-year 2012. “We are pleased with the strong finish to 2012.The continued execution of our growth strategy is reflected in full year revenue and Adjusted EBITDA growth of 12% and 20%, respectively. Successful integration of the Voxel business and focus on our organic colocation, hosting and cloud infrastructure businesses have delivered full-year growth in data center services revenue of 25%,” said Eric Cooney, President and Chief Executive Officer of Internap.“As we look forward to 2013, the priority is simple – focus on continued execution of the strategy to deliver a platform of high-performance, hybridized IT Infrastructure services.We remain confident that the opportunity for long-term profitable growth and stockholder value creation is significant in the market for outsourced IT Infrastructure services.” Fourth Quarter and Full-Year 2012 Financial Summary Fourth Quarter Full Year Growth Growth Revenues: Data center services $ $ 24
